Title: To James Madison from Bolling Hall and Lewis Condict, 18 April 1814
From: Hall, Bolling,Condict, Lewis
To: Madison, James


        
          House of Representatives U.S.Apr. 18th, 1814.
          Sir:
        
        The faithful and meritorious services of Captain Joseph Wheaton, Assist. D. Q. M. General, in the opinion of the undersigned, entitle him to a

compensation more adequate to the maintenance of himself and family; and we would therefore recommend him for promotion in that department, or some command in the line of the army: for which his revolutionary services have well qualified him to act. Respectfully &c.
        
          Boling HallLewis Conduit.
        
      